Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/28/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/28/2020 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a) with regard to claims 1, 8-9, 11-12, 23-25, and 28-29
Issue 1: The applicant argues (on pages 7-10) with respect to claims 1, 8-9, and 11-12 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“the plurality of entities comprise at least a first entity and a second entity, 
the change to the datacenter is caused by one or more operations being performed, 
the one or more operations comprise at least one of 
an addition operation that adds another entity to the network datacenter,
a removal operation that removes an entity of the plurality of entities from the network datacenter, or
a migration operation that migrates the entity of the plurality of entities within the  datacenter”.
It is unclear which entity the recited “the entity” refers to.  For the sake of the examination, Examiner assumes any entity.  Claims 2-20 are similarly rejected.
	b) Claim 1 recites “each entity of the plurality of entities is represented by a corresponding node
of a plurality of nodes of a property graph, …automatically propagating the information from the first node to the second node”.  Since the nodes are claimed to be part of a graph, it is unclear how a representing symbol on a graph can receive information.  For the sake of the examination, Examiner assumes “automatically propagating the information from an entity associated with the first node to an entity associated with the second node,  Claims 2-20 are similarly rejected.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shivanna et al. (US 2018/0295029 Al).
As to claim 1, Shivanna discloses a method comprising:
monitoring a datacenter for a change to the datacenter (abstract, the servers constitutes a data center), wherein 
the datacenter comprises a plurality of entities in communication with one another via a network (abstract, the servers are a plurality of entities.  See [0073], severs are in communication with one another),
the plurality of entities comprise at least a first entity and a second entity (claim 15), 
the change to the datacenter is caused by one or more operations being performed (claim 15, “monitor status of at least one of the servers in the group and network links between the servers to identify an event, the event corresponding to at least one of addition of a new server to the group, removal of an existing server from the group, a change in interconnection between at least two servers in the group,”), 
the one or more operations comprise at least one of 
an addition operation that adds another entity to the network datacenter (claim 15, “addition of a new server to the group”),
a removal operation that removes an entity of the plurality of entities from the network datacenter (claim 15, “removal of an existing server from the group”), or
a migration operation that migrates the entity of the plurality of entities within the  datacenter (see 112 rejection and Examiner’s interpretation above.  See claim 15, “a change in interconnection between at least two servers in the group”),
each entity of the plurality of entities is represented by a corresponding node of a plurality of nodes of a property graph (claim 14, “generate a plurality of node topology maps corresponding to the group, the generating being based on a set of topology characteristics, and the plurality including a node topology map that corresponds to a topology characteristic that indicates a layout of servers in the group, and that indicates an interconnection between the servers”),
the first entity is represented by a first node of the plurality of nodes, and the second entity is represented by a second node of the plurality of nodes (claim 14, “generate a plurality of node topology maps corresponding to the group, the generating being based on a set of topology characteristics, and the plurality including a node topology map that corresponds to a topology characteristic that indicates a layout of servers in the group, and that indicates an interconnection between the servers”);
detecting the change to the datacenter (claim 15,” in response to occurrence of the event”), wherein
information is associated with the change to the datacenter ([0047], “In operation, the monitoring module 206 may identify a server within the data center 104 based on the identification information associated with the server. The server may either be a newly deployed server within the data center 104, or a server migrated from another group within the data center 104”; [0048], “the identification information may include the IP Address , and the MAC address of the server”; [0050]-[0051] and [0056], assigning the new server to a group and update node topology map, wherein the updated topology map or any part of the contents comprised in the updated topology map is information);
in response to detecting the change to the datacenter (claim 15,” in response to occurrence of the event”; claim 15, “update, in response to occurrence of the event, a node topology map based on a topology characteristic),
determining a first propagation rule, wherein the first propagation rule comprises at least a first condition (claim 15, “determine at least one affected server from the servers in the group based on the updated node topology map, the at least one affected server having a changed interconnection or a new interconnection with another server in the group.”; [0050]-[0051] and [0056], meeting the predefined grouping policy is a condition for assigning the new server to a group to update node topology map and for propagating the updated node topology map); and
automatically propagating the information from a node to the second node (see 112 rejection and Examiner’s interpretation above.  Claim 15, and transmit the updated node topology map to the at least one affected server in the group by a unicast message),
the automatically propagating the information comprises evaluating the first condition of the first propagation rule with respect to the second node ([0050]-[0051] and [0056], assigning the new server to a group to update node topology map and to propagate the updated node topology map to the servers is based on meeting the condition of the predefined grouping policy).
	Shivanna in above embodiment does not expressly disclose that the node propagating from is the first node.  Shivanna in another embodiment discloses propagating operations from an interface server (corresponding to a first node) to other servers in a group ([0070]-[0074]).

As to claim 10, see similar rejection to claim 1.
As to claim 18, see similar rejection to claim 1.
	As to claim 2, Shivanna disclose the method of claim 1, wherein the one or more operations further comprises an update operation that updates the first entity (claim 15, “a change in interconnection between at least two servers in the group, …, and a change in grouping information
of a server in the group, a change in load or processing capability of the servers”).
As to claim 11, see similar rejection to claim 2.
	As to claim 3, Shivanna disclose the method of claim 1, wherein
The one or more operations further comprises an update operation that updates propagation metadata of a first object representing the first node (claim 15, “a change in grouping information of a server in the group”).
As to claim 12, see similar rejection to claim 3.
	As to claim 4, Shivanna disclose the method of claim 1, wherein 
the one or more operations further comprise a creation of a new relationship between one of the plurality of entities (claim 15, “a change in interconnection between at least two servers in the group”).
As to claim 13, see similar rejection to claim 4.
As to claim 5, Shivanna disclose the method of claim 1, wherein
The one or more operations further comprises a deletion of a relationship between ones of the plurality of entities (claim 15, “removal of an existing server from the group”).
As to claim 14, see similar rejection to claim 5.


determining a qualifying sibling node of the plurality of nodes (see citation in rejection to claim 1, wherein the new server node is determined to be assigned to a group therefore is a qualifying sibling node of other nodes in the group).
As to claim 7, Shivanna disclose the method of claim 1, further comprising:
adding propagation metadata to a first object representing the first node (see citation in rejection to claim 1, wherein the interface server is initially passed with the operation, such as the updated node topology map as in the combined embodiments explained in claim 1).
As to claim 15, see similar rejection to claim 7.
As to claim 8, Shivanna disclose the method of claim 3, further comprising
determining a qualifying sibling node of the plurality of nodes (see citation in rejection to claim 1, wherein the new server node is determined to be assigned to a group therefore is a qualifying sibling node of other nodes in the group); and
updating the propagation metadata of an object representing the qualifying sibling node (see citation in rejection to claim 1, wherein the new server was propagated with the updated node topology map).
As to claim 16, see rejection to claim 12 and 8.
As to claim 9, Shivanna disclose the method of claim 5, further comprising:
determining a qualifying sibling node of the plurality of nodes (claim 15, the removed server is a qualifying sibling node of other nodes in the same group); and
clearing propagation metadata from an object representing the qualifying sibling node (see citation in rejection to claim 1,  wherein the part of the node topology map representing the removed server is cleared due to the server being removed);
As to claim 17, see similar rejection to claim 9.


determining a qualifying sibling node of the plurality of nodes (claim 15, determining an affected server, which is a qualifying sibling node of other servers in the node topology map), 
wherein the determining the qualifying sibling node is performed in response to determining that at least one of the one or more operations is a creation operation that creates a new relationship between ones of the plurality of entities (see citation in rejection to claim 1, and claim 15, wherein determining the affected server is in response to “addition of a new server to the group”); and 
updating propagation metadata of an object representing the qualifying sibling node ().
As to claim 20, Shivanna disclose the method of claim 18, wherein the method further comprises:
determining a qualifying sibling node of the plurality of nodes (see rejection to claim 9), wherein 
the determining the qualifying sibling node is performed in response to determining that at least one of the one or more operations is the deletion operation that deletes a relationship between ones of the plurality of entities (claim 15, determining the affected server is in response to “removal of an existing server from the group”); and 
clearing propagation metadata from an object representing the qualifying sibling node (see similar rejection to claim 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449